Citation Nr: 1003555	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  08-19 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss with organic ear condition.

2.  Entitlement to service connection for bilateral hearing 
loss with organic ear condition.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD
 
R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to May 1971.  
He was stationed in Vietnam from June 1970 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In a January 2007 
rating decision, the RO denied service connection for 
bilateral hearing loss with organic ear condition, finding 
that the Veteran had not submitted new and material evidence 
to reopen the claim.  In correspondence dated February 2007, 
the Veteran stated that he was seeking service connection for 
bilateral hearing loss.  The Board construes this statement 
as a timely filed Notice of Disagreement (NOD).  In a 
September 2007 rating decision, the RO denied service 
connection for tinnitus.  

Irrespective of the RO's action, the Board must decide 
whether the Veteran has submitted new and material evidence 
to reopen the claim of service connection for bilateral 
hearing loss with organic ear condition.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

The Veteran had a hearing before a Decision Review Officer 
and the transcript is of record.

The Veteran has submitted an informal claim for service 
connection for hypertension secondary to herbicide exposure.  
This matter is referred to the RO.

The reopened issue of service connection for bilateral 
hearing loss with organic ear condition and the issue of 
service connection for tinnitus are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service 
connection for bilateral hearing loss with organic ear 
condition in September 1971 because a current disability was 
not shown.  The Veteran did not appeal this decision, and it 
is now final.

2.  Evidence received since the last final September 1971 
rating decision is not cumulative and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received since the 
September 1971 RO decision and the claim of entitlement to 
service connection for bilateral hearing loss with organic 
ear condition is reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veteran's claim to reopen service connection for 
bilateral hearing loss with organic ear condition based on 
new and material evidence has been considered with respect to 
VA's duty to notify and assist, including Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Given the Board's finding that new 
and material evidence has been secured to reopen his claim, 
no conceivable prejudice to the Veteran could result from 
this adjudication, regardless of whether the Veteran has been 
provided the notice and assistance required by law and 
regulation.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  



New and Material Evidence

The RO originally denied service connection for bilateral 
defective hearing and organic ear disability in September 
1971, on the basis that there was no evidence of the claimed 
disability.  The Veteran did not file a notice of 
disagreement and the decision became final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.160(d), 20.200, 
20.201, 20.302, 20.1103 (2009).

The Veteran filed a claim to reopen service connection for 
bilateral hearing loss in April 2006.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence considered since the September 1971 rating decision 
includes VA and private medical records showing diagnoses of 
bilateral hearing loss; an August 2008 letter from a private 
physician relating the Veteran's hearing loss disability to 
service; the Veteran's testimony regarding in-service 
exposure to acoustic trauma in service; and lay testimony 
regarding the Veteran's hearing loss since his active 
service.

The evidence received since the last final RO decision is 
new, as it was not previously considered.  Some of the 
evidence is material as it directly addresses the basis for 
the prior final denial; the lack of a current hearing loss 
disability.  This evidence raises a reasonable possibility of 
substantiating the service connection claim, and constitutes 
new and material evidence within the meaning of 38 C.F.R. § 
3.156(a).  Reopening of the service connection claim for 
bilateral hearing loss is warranted.  38 U.S.C.A. § 5108.


ORDER

New and material evidence has been received and the claim for 
service connection for bilateral hearing loss with organic 
ear condition is reopened; the appeal is granted to this 
extent only.


REMAND

Remand is required for compliance with VA's duty to assist 
the Veteran in substantiating his claims.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1131.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred  
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of  
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.


The Veteran contends that he has hearing loss and tinnitus 
from detonating unexploded ordinance and firing machine guns 
while in service.  He indicates that he has experienced 
tinnitus and hearing loss since then.  He submitted a buddy 
statement and an article on how artillery gunfire can cause 
hearing loss.  The Veteran's DD-Form 214 shows his primary 
occupational specialty was ammunition apprentice.  Exposure 
to acoustic trauma in service is conceded.  

For VA purposes, impaired hearing will not be considered to 
be a disability unless the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.
 
The Veteran's entrance examination report is not of record.  
The May 1971 separation examination contains a normal 
clinical evaluation of the ears and reflects a normal hearing 
test of 15/15 (whispered voice).  See Smith v. Derwinski, 2 
Vet. App. 137 (1992).  

The Veteran did not seek evaluation or treatment for hearing 
loss, organic ear disease, or tinnitus during service.

On the Veteran's May 1971 claim, he stated that his ears hurt 
during service.  

A June 1971 VA audiological evaluation did not show a current 
hearing loss disability.  It contains the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
--
-5
LEFT
-10
-5
0
--
0

Speech recognition scores were found to be 100 percent for 
both ears.  An examination of the Veteran's ears was normal.

The next audiological evaluation of record is a VA audiogram 
dated in March 2006.  Pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
30

35
LEFT
35
40
45

45

Speech recognition scores, using the Maryland CNC test, were 
found to be 92 percent in the right ear and 96 percent in the 
left ear.  The Veteran complained of difficulty hearing in 
groups and "ringing" and stated that his ears were 
"sensitive to the wind."  The diagnosis was mild hearing 
loss in the right ear and mild to moderate hearing loss in 
the left ear.  The clinician wrote "[t]he veteran malingered 
throughout the entire testing procedure.  He required re-
instructing on several occasions. The thresholds that were 
obtained may be slightly elevated."  The clinician stated 
that tinnitus coping strategies were discussed, and he 
encouraged the Veteran to follow up with his primary care 
provider if ear soreness persisted.

A October 2006 VA treatment note indicates that the Veteran 
complained of chronic ear ringing "for several years" that 
had recently worsened, along with possible hearing loss and 
intolerance to riding in a car with the windows down.  He 
reported that the wind made his ears ache and pop.  An 
examination revealed ear effusion on the right. 

A separate October 2006 VA treatment note indicates that the 
Veteran complained of bilateral ear pain that was worse at 
night.  He rated the pain 4/10.  

Another October 2006 VA treatment note indicates that the 
Veteran gave a history of bilateral ear pain since the age of 
twenty-one.  He stated that he had "never been seen" for 
this condition.  He denied tinnitus.  The diagnosis was 
otalgia, chronic.

A March 2007 ENT consultation indicates that the Veteran 
complained of occasional episodes of ear pain, tinnitus, and 
otorrhea.  Clinical speech thresholds were normal.  The 
external appearance of the ears was also normal.  Both 
tympanic membranes were intact and mobile with no fluid.  The 
assessment was Eustachian tube dysfunction, no evidence of 
disease.  The clinician prescribed nasal saline spray and 
instructed the Veteran on autoinsufflation.

An April 2007 private treatment record indicates that the 
Veteran was evaluated for intermittent otalgia and itching of 
several months' duration.  He also complained of tinnitus 
that "ha[d] been present for years dating back to his 
military service."  The Veteran reported decreased hearing 
and difficulty hearing in conversation.  He denied otorrhea 
and vertigo, but admitted disequilibrium 2-3 times per month 
lasting 4-5 days.  He described a sense of drifting when he 
walked.  A physical examination revealed patent external 
acoustic canals with no lesions.  Tympanic membranes were 
mobile without retraction.  There was decreased hearing to 
finger rub.  The assessment included otalgia, hearing 
problems, and tinnitus "rule out retrocochlear pathology."  
The clinician prescribed ear drops for the itching.

A June 2007 VA audiological examination report indicates that 
the Veteran  complained of difficulty understanding speech, 
especially in crowds.  He reported exposure to acoustic 
trauma from exploding ammunition during service, and minimal 
noise exposure as a truck driver.  Pure tone thresholds were 
as follows:
  



HERTZ



500
1000
2000
3000
4000
RIGHT
       
30
        
30
30
35
35
LEFT
30
35
40
45
35

Speech recognition scores, using the Maryland CNC test, were 
found to be 92 percent for the right ear and 88 percent for 
the left.  The diagnosis was bilateral mild sensorineural 
hearing loss.  The clinician noted that the May 1971 
examination revealed a whispered voice test, which he stated 
"does not provide threshold specific information," and that 
"no other audiometric results were available to assess any 
possible impact of noise exposure on veteran's hearing 
acuity."  Therefore, the examiner found that the etiology of 
the Veteran's current hearing loss and tinnitus could not be 
determined without resorting to speculation. 
In an August 2008 letter, a private clinician wrote that the 
Veteran underwent an audiological examination in May 2007.  
He wrote that the results of that testing revealed bilateral 
moderate to severe sensorineural hearing loss.  The clinician 
noted that the Veteran indicated that he worked in an 
ordinance division while stationed in Vietnam and was 
responsible for destroying old ammunition which exposed him 
to loud noise.  He opined that "[i]t is my opinion that [the 
Veteran's] hearing loss is related to his history of noise 
exposure to artillery."  The clinician also noted that the 
Veteran complained of tinnitus.  

A November 2008 opinion by the same clinician who had 
examined the Veteran in June 2007 states that while the May 
1971 whispered voice test was not frequency specific or 
sensitive to high frequency hearing loss, the June 1971 VA 
examination revealed hearing acuity "well within" normal 
threshold limits bilaterally.  The clinician opined that 
"[t]his evidence suggest[s] that there was no loss of 
hearing acuity related to [the] veteran's military service."

There is no post-service evidence of hearing loss or tinnitus 
until many years post-service.  The clinician's August 2008 
letter, however, indicates that he found the Veteran to have 
hearing loss consistent with acoustic trauma due to service.  
In contrast, the VA examiner based his negative opinion on 
the fact that there was no hearing loss diagnosis during or 
shortly after service.  The rationale offered by the VA 
audiologist as to why an opinion could not be provided 
without resorting to speculation is not helpful.  While the 
audiologist noted that whisper voice tests are unreliable, 
the requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The regulation does not necessarily preclude 
service connection for hearing loss that first met the 
regulation's requirements after service.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  Significantly, and contrary to 
the RO's statement in the December 2008 SSOC, the VA examiner 
did not consider the private provider's August 2008 opinion.  
The report specifically notes that no private records were 
reviewed.  Accordingly, another opinion as to whether it is 
at least as likely as not that the Veteran's hearing loss and 
tinnitus disabilities are related to his exposure to acoustic 
trauma in service (not necessarily to any hearing loss 
diagnosis in service) is required.   

Furthermore, given the diagnosis of otorrhea that is of 
record, as well as the diagnosis of tinnitus "rule out 
retrocochlear pathology," and the Veteran's assertions that 
he has experienced ear pain since service, the Veteran must 
be accorded a VA ENT examination to determine the nature, 
extent and etiology of any organic ear condition.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has asserted that he has suffered from bilateral 
hearing loss and tinnitus since his service.  His factual 
recitation as to in-service noise exposure is accepted as 
true.  He is competent to state that he has had ear pain, 
trouble hearing,  or experiences constant ringing in his 
ears.  See Charles v. Principi, 16  Vet. App. 370 (2002).  
However, the Veteran is not competent to offer a medical 
opinion on the etiology of his hearing loss, tinnitus, or any 
organic ear condition.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  Thus, a medical opinion is still necessary 
to resolve this matter.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination by an appropriate medical 
professional to determine the etiology 
of the Veteran's hearing loss and 
tinnitus, including an ENT examination 
to determine the etiology of any 
current organic ear disability.  The 
claims folder, including a copy of this 
remand, must be made available to and 
reviewed by the examiner in conjunction 
with the requested study.  The examiner 
should provide opinions, with adequate 
rationale:
    
a) as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the Veteran's hearing 
loss and tinnitus are related to noise 
exposure during service, based on all 
of the pertinent VA and private medical 
evidence in the claims file.  In 
particular, the examiner should 
consider the Veteran's May 1971 
separation examination, the June 1971 
VA examination, the June 2007 VA 
examination report, the November 2008 
VA opinion, and the August 2008 letter 
from a private physician; and  

b) as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any current organic 
ear disability is related to service, 
based on all of the pertinent VA and 
private medical evidence in the claims 
file.

A complete rationale must be provided 
for all opinions.

2.	Thereafter, any additional development 
deemed appropriate should be 
accomplished.  Then, re-adjudicate the 
claims.  If either of the claims 
remains denied, issue a supplemental 
statement of the case (SSOC) and allow 
an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


